In re: James Ray Antell, applying for writs of certiorari, prohibition, mandamus and for a stay order.
Writ denied. If there is probable cause to detain the applicant, the technical invalidity of the arrest at the time it was made does not justify relief under the habeas corpus application here made. Our denial of this writ is without prejudice to the applicant’s right, if he is not incarcerated by virtue of an indictment, to apply for a preliminary examination in which the burden of proof will be on the state to show probable cause. See La.C.Cr.P. art. 296 and Official Revision Comment (a).